CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement of Consumer Portfolio Services, Inc. on Post-Effective Amendment No. 6 to Form S-1 of our report dated February 15, 2013 on the consolidated financial statements of Consumer Portfolio Services, Inc. appearing in the 2012 Form 10-K of Consumer Portfolio Services, Inc., and to the reference to us under the heading “Experts” in the prospectus. /s/ Crowe Horwath LLP Crowe Horwath LLP Costa Mesa, California May 3, 2013
